Title: To George Washington from Edmund Randolph, 29 June 1795
From: Randolph, Edmund
To: Washington, George


          
            June 29. 1795.
          
          E. Randolph has the honor of sending to the President the substance of two conversations held to-day—He wishes to record them, and will therefore receive them, with the President’s permission, when he waits upon him tomorrow—As Mrs Adet is to pay her respects to Mrs Washington tomorrow at two o’clock, E.R. will avail himself of the interval, which will be left between her going away, and three o’clock, to do the daily business with

the President, unless he shall be pleased to indicate a different hour.
        